ORDER
PER CURIAM.
The State charged Appellant Clarence Bell as a prior drug offender with six counts of the class B felony of delivery of a controlled substance in violation of section 195.211 RSMo 2000. The six counts stemmed from crack cocaine sales Bell allegedly made to a confidential informant on six different dates in December 2001, and January 2002. After a trial, the jury acquitted Bell on five of the charges but convicted him of one count of delivery of a controlled substance on January 11, 2002.
On appeal from the judgment entered upon his conviction, Bell claims the trial court abused its discretion by: (I) not striking a juror for cause; (II) allowing a witness for the State to invoke his Fifth Amendment privilege against self-incrimination; and (III) overruling Bell’s request for continuance to investigate the State’s witness and allowing the witness to testify. We affirm the judgment pursuant to Rule 30.25(b).